WENTWORTH, Judge.
This is an appeal from a final order of the Board of Dentistry placing John Parry’s license to practice dentistry on probation for one year. The Department of Professional Regulation cross-appeals the board’s decision that Parry was guilty of violating § 466.028(l)(g), Florida Statutes, instead of a violation of § 466.028(l)(aa), as found by the hearing officer. We affirm on the issues presented by the appeal and the cross-appeal, but amend the final order to eliminate ambiguity in the penalty imposed.
After finding appellant guilty of violating § 466.028(l)(y) and 466.028(l)(g) the board imposed the following penalty:
3. That Respondent’s license to practice dentistry is placed on probation for one year subject to the term and condition that any violation of the laws or rules relating to the practice of dentistry shall result in an automatic suspension of Respondent’s license.
Appellant argues that the penalty is improper because it is vague, it permits revocation of his license in derogation of the protections of the Administrative Procedure Act, and it attempts to bind future boards with regard to the penalty to be imposed in the event of a future violation. Appellees respond that the penalty should be interpreted to mean that appellant’s license is “subject to” suspension in the event of a finding of a future violation. Since the board apparently recognizes that it may not, by this order, require a future automatic suspension of appellant’s license, we find that the complained of language is mere surplusage. In the interest of clarity the provision requiring automatic suspen*582sion is stricken, and the last paragraph of the order is amended to read:
3. That Respondent’s license to practice dentistry is placed on probation for one year subject to the term and condition that any violation of the laws or rules relating to the practice of dentistry may result in suspension of Respondent’s license.
In all other respects, the appealed order is affirmed.
SMITH and WIGGINTON, JJ„ concur.